Citation Nr: 1759888	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  17-09 761	)	DATE
	)
	)


THE ISSUE

Whether a February 27, 2015, decision of the Board of Veterans' Appeals (Board) that denied entitlement to an initial compensable rating for service-connected peripheral artery disease contains clear and unmistakable error (CUE).

(The new and material issues, service connection issues, increased rating issues, special monthly compensation issues (to include based on aid and attendance of another), and earlier effective date issues are the subject of another decision under a different docket number.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans






ATTORNEY FOR THE BOARD

D. Cherry, Counsel


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from October 1968 to May 1971.

2.  The moving party has alleged a failure to fulfill the duty to assist.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2017).

In a February 27, 2015, decision, the  Board denied entitlement to an initial compensable rating for service-connected peripheral artery disease.  The Board, however, failed to provide a finding of fact, conclusion of law, and order for its denial.  On July 13, 2016, the Board issued a corrective order adding a finding of fact, conclusion of law, and order with regard to this issue.

The moving party has alleged a failure to fulfill the duty to assist.  In his April 2015 motion, the moving party asserted that the Board should have looked for VA treatment records at three different facilities under two different surnames.  In November 2017 written argument, the moving party's representative argued that the failure to obtain these records in a timely manner resulted in a loss of benefits.  Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the veteran with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  The allegation involves a failure of VA to fulfill VA's duty to assist.  As the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b), the motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



	                       ____________________________________________
S. HENEKS
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (2012); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2017) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2017).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.

